531 F.2d 1390
UNITED STATES of America, Appellee,v.John H. BANNISTER, a/k/a Lieutenant James B. McAlexander, Appellant.
No. 75--1951.
United States Court of Appeals,Eighth Circuit.
Submitted April 13, 1976.Decided April 22, 1976.

Hans E. Christensen, West Des Moines, Iowa, for appellant.
Allen L. Donielson, U.S. Atty., Des Moines, Iowa, for appellee; Allen L. Donielson and John M. Fitzgibbons, Asst. U.S. Attys., Des Moines, Iowa, filed brief.
Before GIBSON, Chief Judge, ROSS and HENLEY, Circuit Judges.
PER CURIAM.


1
This is a direct appeal from John H. Bannister's conviction for transporting across state lines and selling a stolen automobile.  We affirm the judgment of conviction.


2
Bannister contends that he was deprived of due process by impermissibly suggestive photographic displays which tainted courtroom identifications of the accused by several witnesses and that the trial judge abused his discretion by denying a continuance to allow the appearance of an additional defense witness.  We have examined the record, the briefs and arguments of counsel and find them to be without merit.


3
Accordingly the judgment of conviction is affirmed.  See Rule 14 of this court.